NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

DAVID ROTHGEB a/k/a DAVID G.                  )
ROTHGEB, Individually and as Co-              )
Trustee of the David Rothgeb and              )
Belinda Rothgeb Living Trust, dated           )
the 26th day of April, 2005; BELINDA          )
ROTHGEB a/k/a BELINDA J.                      )
ROTHGEB a/k/a BELINDA BEGLE,                  )
individually and as Co-Trustee of the         )
David Rothgeb and Belinda Rothgeb             )
Living Trust dated the 26th day of April,     )
2005,                                         )
              Appellants,                     )
                                              )
v.                                            )         Case No. 2D17-3472
                                              )
NATIONSTAR MORTGAGE, LLC;                     )
UNITED STATES OF AMERICA,                     )
DEPARTMENT OF TREASURY,                       )
                                              )
              Appellees.                      )
                                              )
                                              )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for Lee
County; Michael T. McHugh and Keith R.
Kyle, Judges.

Robert J. Hynds of Robert J. Hynds, PL,
Sarasota, for Appellants.

Serena Kay Tibbitt of Fidelity National Law
Group, Fort Lauderdale, for Appellee
Nationstar Mortgage, LLC.
No appearance for remaining Appellee.


PER CURIAM.


            Affirmed.


CASANUEVA, SILBERMAN, and MORRIS, JJ., Concur.




                                        -2-